ORDER
This matter is before the undersigned Justice on the Motion for Reconsideration filed by William H. Lamb, pro se. On October 24, 2013, this Court dismissed Lamb’s Petition for Writ of Certiorari. Lamb now requests reconsideration of that ruling. Yet “[n]either an acceptance nor a rejection of a petition for certiorari shall be subject to further pleading by a party for rehearing or reconsideration.” M.R.A.P. 17(f). Based thereon, the undersigned Justice finds that this motion should be denied.
IT IS THEREFORE ORDERED that the Motion for Reconsideration filed by William H. Lamb, pro se, is hereby denied.
SO ORDERED.
/s/ Michael K. Randolph MICHAEL K. RANDOLPH, PRESIDING JUSTICE